Title: From Benjamin Franklin to Jonathan Shipley, 17 March 1783
From: Franklin, Benjamin
To: Shipley, Jonathan


Passy, March 17. 83.
I received with great Pleasure my dear & respected Friend’s Letter of the 5th Instt. as it inform’d me of the Welfare of a Family I so much esteem & love.
The Clamor against the Peace in your Parliament would alarm me for its Duration, if I were not of Opinion with you, that the Attack is rather against the Minister. I am confident none of the Opposition would have made a better Peace for England if they had been in his Place; at least I am sure that Lord Stormont, who seems loudest in Railing at it, is not the Man that could have mended it. My Reasons I will give you when I shall have what I hope to have, the great Happiness of seeing you once more, and conversing with you. They talk much of there being no Reciprocity in our Treaty: They think nothing then of our passing over in Silence the Atrocities committed by their Troops, and demanding no Satisfaction for their wanton Burnings & Devastations of our fair Towns and Countries. They have heretofore confest the War to be unjust, and nothing is plainer in Reasoning than that the Mischiefs done in an unjust War should be repaired. Can Englishmen be so partial to themselves, as to imagine they have a right to plunder & destroy as much as they please, and then without satisfying for the Injuries they have done, to have Peace on equal Terms? We were favourable, & did not demand what Justice entitled us to. We shall probably be blam’d for it by our Constituents: And I still think it would be the Interest of England voluntarily to offer Reparation of those Injuries, & effect it as much as may be in her Power. But this is an Interest she will never see.—
Let us now forgive and forget. Let each Country seek its Advancement in its own internal Advantages of Arts & Agriculture, not in retarding or preventing the Prosperity of the other. America will, with God’s Blessing, become a great & happy Country; and England, if she has at length gain’d Wisdom, will have gain’d something more valuable, & more essential to her Prosperity, than all she has lost; and will still be a great and respectable Nation.— Her great Disease at present is the Number & enormous Salaries & Emoluments of Office. Avarice & Ambition are strong Passions, and separately act with great Force on the human Mind; but when both are united and may be gratified in the same Object, their Violence is almost irresistable, and they hurry Men headlong into Factions and Contentions destructive of all good Government. As long therefore as these great Emoluments subsist, your Parliament will be a stormy Sea, and your public Counsels confounded by private Interests. But it requires much Public Spirit and Virtue to abolish them! more perhaps than can now be found in a Nation so long corrupted.
Please to present my affectionate Respects to Mrs Shipley and all my young Friends, whom I long to see once more before I die. I hope soon to congratulate you on the Marriages that I hear are in Contemplation. Every thing interests me that regards the Happiness of your Family; being ever, with the sincerest Esteem & Affection, My dear Sir, Your most obedient & most humble Servant
B Franklin
Lord Bp. of St. Asaph
